 Case 4:19-cv-00546-RWS Document 1 Filed 07/23/19 Page 1 of 5 PageID #: 1



                   THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

JULIE RICKMAN,                       §
                                     §
     Plaintiff,                      §
                                     §
v.                                   § CIVIL ACTION NO. 1:19-cv-546
                                     §        (JURY)
AIR REPAIR, INC., dba                §
AIR REPAIR PROS, and                 §
TODD ROHWER, INDIVIDUALLY,           §
                                     §
     Defendants.                     §

                    PLAINTIFF’S ORIGINAL COMPLAINT

                               SUMMARY OF SUIT

     1.     Defendant Air Repair, Inc., dba Air Repair Pros (the

“Company”) provides HVAC installation, repairs and services.

     2.     Unfortunately, the Company did not pay its non-exempt

employee, Plaintiff Julie Rickman (the “Plaintiff”) one and one-

half (1½) times her regular hourly rate for hours worked over forty

(40) per workweek in violation of the Fair Labor Standards Act.

     3.     Defendant   Todd     Rohwer    (“Rohwer”)     is   the   Company’s

president   and   owner.    Reference     to   the   Company   and   Rohwer   is

collectively to the “Defendants.”

                           JURISDICTION AND VENUE

     4.     This Court has subject matter jurisdiction under 29

U.S.C. § 216(b)(2018) and 28 U.S.C. § 1331 (2019).

     5.     The Plaintiff brings this Complaint in the district in

which the Company does business and where a substantial portion of

the conduct charged herein occurred.           As such, venue is proper in
 Case 4:19-cv-00546-RWS Document 1 Filed 07/23/19 Page 2 of 5 PageID #: 2



this district pursuant to 28 U.S.C. § 1391(b)(2019).

                              THE PARTIES

     6.   The Plaintiff, a resident of Frisco, Texas, was employed

by the Company within the meaning of the FLSA during the three (3)

year period preceding the filing of this Complaint.        In performing

her duties for the Company, the Plaintiff engaged in commerce or in

the production of goods for commerce.

     7.   The Company, an enterprise engaged in commerce, is a

Texas corporation that has acted, directly or indirectly, in the

interest of an employer with respect to the Plaintiff. The Company

may be served with process by serving Rohwer, its registered agent,

at 1647 Witt Road, Suite 201, Frisco, Texas 75034.

     8.   Rohwer has acted, directly or indirectly, in the interest

of an employer with respect to the Plaintiff.       Rohwer may be served

with process at his place of business located at 1647 Witt Road,

Suite 201, Frisco, Texas 75034 or at 3395 Eldorado Parkway, Little

Elm, Texas 75068.

                               BACKGROUND

     9.   The Plaintiff began her employment with the Company as a

receptionist/dispatcher in April of 2018.        Although the Plaintiff

typically worked far in excess of forty (40) hours each week, the

Plaintiff was not compensated at one and one-half times her regular

rate of pay for all hours worked over forty (40) hours each week.

Rather, the Plaintiff was paid the same amount each pay period


                                   -2-
 Case 4:19-cv-00546-RWS Document 1 Filed 07/23/19 Page 3 of 5 PageID #: 3



regardless of how many hours she worked. As a non-exempt employee,

the Plaintiff was entitled to be paid one and one-half (1½) times

her regular rate for all hours worked in excess of forty (40) hours

in a workweek. 29 U.S.C. § 207 (2019).

     10.   No    exemption   excuses     the   Company   from   paying   the

Plaintiff overtime compensation for all hours worked over forty

(40) hours each work week.      Nor has the Company made a good faith

effort to comply with the FLSA. Instead, the Company knowingly,

wilfully, or with reckless disregard carried out an illegal pattern

or practice regarding unpaid overtime compensation with respect to

the Plaintiff.

     11.   Rohwer, as the Company’s president and owner, has a

substantial financial interest in the Company and is directly

involved in:

     a.    the hiring and firing of its employees;

     b.    its day-to-day operations as they relate to
           defining the terms of employment, workplace
           conditions, and the level of compensation to be
           received by its employees;

     c.    its finances; and

     d.    corporate decisions.

                             CAUSE OF ACTION

                    A. Unpaid Overtime Compensation

     12.   The Plaintiff regularly worked far in excess of forty

(40) hours per week for which she was not compensated at one and

one-half (1½) times her regular rate of pay.

                                   -3-
 Case 4:19-cv-00546-RWS Document 1 Filed 07/23/19 Page 4 of 5 PageID #: 4



       13.   As a non-exempt employee, the Plaintiff was entitled to

be paid one and one-half (1½) times her regular hourly rate for all

hours worked in excess of forty (40) hours in a workweek. 29 U.S.C.

§ 207(a) (2019).    Accordingly, the Defendants’ practice of failing

to pay the Plaintiff overtime compensation on hours worked over

forty (40) each work week was and is a clear violation of the FLSA.

       14.   No exemption excused the Defendants from paying the

Plaintiff one and one-half (1½) times her regular hourly rate for

hours worked over forty (40) hours.        Nor did the Defendants make a

good faith effort to comply with the FLSA. Instead, the Defendants

knowingly, wilfully, or with reckless disregard carried out their

illegal pattern or practice regarding overtime compensation with

respect to the Plaintiff.

       15. Accordingly, the Plaintiff is entitled to overtime pay in

an amount which is one and one-half (1½) times her regular rate of

pay.

       16. In addition, the Plaintiff is entitled to an amount equal

to all of her unpaid overtime wages as liquidated damages.

       17.    Finally,   the   Plaintiff   is   entitled   to   reasonable

attorneys' fees and costs of this action. 29 U.S.C. § 216(b)(2019).

                                  PRAYER

       WHEREFORE, Plaintiff Julie Rickman requests that this Court

award her judgment against Defendants Air Repair, Inc., dba Air

Repair Pros, and Todd Rohwer, Individually, for:



                                   -4-
Case 4:19-cv-00546-RWS Document 1 Filed 07/23/19 Page 5 of 5 PageID #: 5



   a.    damages for the full amount of the Plaintiff’s
         unpaid overtime compensation;

   b.    an amount equal to the Plaintiff’s unpaid
         overtime compensation as liquidated damages;

   c.    reasonable attorneys’ fees, costs and expenses
         of this action;

   d.    pre-judgment  interest  and   post-judgment
         interest at the highest rates allowable by
         law; and

   e.    such other and       further   relief   as   may   be
         allowed by law.

                                 Respectfully submitted,


                                 /S/ Mark Siurek
                                 Mark Siurek
                                 TBA# 18447900
                                 Fed ID# 9417
                                 3334 Richmond Ave, Suite 100
                                 Houston, Texas 77098
                                 713-522-0066 (telephone)
                                 713-522-9977 (fax)
                                 msiurek@warrensiurek.com

                                 ATTORNEY-IN-CHARGE FOR PLAINTIFF

                                 OF COUNSEL:

                                 WARREN & SIUREK, L.L.P.
                                 Patricia Haylon
                                 TBA# 09281925
                                 Fed ID# 13941
                                 3334 Richmond Ave, Suite 100
                                 Houston, Texas 77098
                                 713-522-0066 (telephone)
                                 713-522-9977 (fax)
                                 thaylon@warrensiurek.com




                                  -5-
